Fourth Court of Appeals
                                San Antonio, Texas
                                       July 18, 2014

                                   No. 04-14-00492-CV

                 IN THE INTEREST OF K.B.F., ET AL., CHILDREN,

                From the 285th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2012-PA-02954
                        Honorable Richard Garcia, Judge Presiding


                                      ORDER
      Appellant's first motion to extend time to file appeal documents is hereby GRANTED.




                                                 _________________________________
                                                 Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of July, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court